Case 20-31835-KLP         Doc 11    Filed 04/15/20 Entered 04/15/20 13:17:00            Desc Main
                                   Document      Page 1 of 16

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
KEVIN THOMAS WINSTON                          )      Case No. 20−31835−KLP
                                              )      Chapter 13
                       Debtor                 )

    NOTICE OF MOTION TO EXTEND THE AUTOMATIC STAY AND HEARING

        The above named Debtor, by counsel, has filed a Motion to Extend the Automatic Stay
with the Court pursuant to 11 U.S.C. § 362(c)(3)(B). Your rights may be affected. You should read
these papers carefully and discuss them with your attorney, if you have one.

NOTICE IS HEREBY GIVEN THAT A HEARING ON THIS MOTION WILL BE HELD
ON April 29, 2020 at 10:00 a.m. in Honorable Judge Keith L. Phillis’ Courtroom, U.S.
Bankruptcy Court, 701 E. Broad Street, Room 5100, Richmond, VA 23219.

       If you want to be heard on this matter, then no later than three (3) days before the date of
the hearing, you or your attorney must:

        1. File with the court, at the address below, a written response pursuant to Local Rule
9013-1(H). If you mail your response to the Court for filing, you must mail it early enough so
that the Court will receive it on or before the date stated above.

                                Clerk of Court
                                United States Bankruptcy Court
                                701 E. Broad Street, Room 4000
                                Richmond, VA 23219-3515

         2. You must also mail a copy to:

                                James E. Kane, Esquire
                                Kane & Papa, PC
                                P.O. Box 508
                                Richmond, VA 23218

        If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the Motion and may enter an Order granting that relief.




James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor
Case 20-31835-KLP        Doc 11    Filed 04/15/20 Entered 04/15/20 13:17:00            Desc Main
                                  Document      Page 2 of 16

                                             Respectfully submitted,

                                             KEVIN THOMAS WINSTON
                                             By Counsel


/s/ James E. Kane
James E. Kane (VSB# 30081)
Kane & Papa, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor

                                CERTIFICATE OF SERVICE

        I certify that on April 15, 2020, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtor




                                                2
Case 20-31835-KLP        Doc 11     Filed 04/15/20 Entered 04/15/20 13:17:00              Desc Main
                                   Document      Page 3 of 16

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

IN RE:                                        )
                                              )
KEVIN THOMAS WINSTON                          )       Case No. 20−31835−KLP
                                              )       Chapter 13
                       Debtor                 )


  MOTION TO EXTEND AUTOMATIC STAY AND MEMORANDUM IN SUPPORT

         COMES NOW KEVIN THOMAS WINSTON (the “Debtor”), by counsel, pursuant to 11

U.S.C. § 362(c)(3)(B) and files the following Motion to Extend Automatic Stay and Memorandum

in Support Thereof, and affirmatively states as follows:

                                           Jurisdiction

         1.    Jurisdiction of this Court over the instant matter is based upon 28 U.S.C. §§ 1334

and 157 in that this action arises in and relates to the bankruptcy case of the Debtor.

         2.    This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and

(O).

         3.    Venue is proper pursuant to 28 U.S.C. § 1409.

                                        Background Facts

         4.    On April 6, 2020 (hereinafter the “Petition Date”), the Debtor filed a petition for

relief under Chapter 13 of the Bankruptcy Code (the “instant case”).

         5.    Within the year prior to filing the instant case, Debtor has been a debtor in one (1)

pending Chapter 13 bankruptcy case which was filed on May 7, 2019 and dismissed on or about

March 16, 2020 (Case No. 19-32456) (the “previous case”). The Debtor has also been a debtor in

a Chapter 13 case filed on January 18, 2018 and dismissed on or about April 4, 2019 (Case No.

18-30257), and a Chapter 7 case that was filed on October 4, 2000 wherein the Debtor received a

discharge on January 10, 2001 (Case No. 00-35330).
                                                  3
Case 20-31835-KLP        Doc 11    Filed 04/15/20 Entered 04/15/20 13:17:00             Desc Main
                                  Document      Page 4 of 16

       6.      The previous case was dismissed by the Court because the Debtor was delinquent

in payments to the Chapter 13 Trustee. In September 2019 the Debtor lost his job with Waste

Management and was out of work until October 2019 when he started working for Waste

Connections. The Debtor had a wage order in place with Waste Management and his plan

payments were current through September 2019. When the Debtor changed employment a new

wage order was not set up with Waste Connections. By the time the Trustee’s Motion to Dismiss

was filed, the Debtor’s delinquency was approximately $4,400.00 and he was unable to cure the

same. Also, there were pending Objections to Plan in the prior case by the Trustee and DCS as

the plan did not address the DCS claim for support. The Debtor has been consistently working for

Waste Connections as a driver since October 2019, his current plan addresses the DCS claim, and

he has been instructed to immediately contact counsel in the event of any changes of employment

or other issues that may impact on his plan payments.

                                    Facts of the Instant Case

       7.      In the instant case, the Debtor has proposed a Chapter 13 Plan (the “Plan”) that

commits to pay the Trustee all projected disposable income, $120.00 per month for a period of one

(1) month, and $1,718.00 for a period of fifty-nine (59) months.

       8.      Among other provisions, the Plan proposes the following: Payment through the

Trustee to the IRS and State of Virginia for income taxes, to DCS for child support, Fred’s

Executive Auto for a care loan, Wells Fargo Bank for mortgage arrearages, and to unsecured

creditors a dividend of approximately thirteen percent (13%).

                                            Discussion

       9.      Because the instant case was commenced within one (1) year of the dismissal of

the prior case, the automatic stay in the instant case will expire “with respect to any action taken




                                                 4
Case 20-31835-KLP        Doc 11     Filed 04/15/20 Entered 04/15/20 13:17:00             Desc Main
                                   Document      Page 5 of 16

with respect to a debt or property securing such debt or with respect to any lease . . . ” unless the

Court extends the automatic stay. 11 U.S.C. § 362(c)(3)(A) and (B).

       10.     Pursuant to 11 U.S.C. § 362(c)(3)(B), Debtor must demonstrate to the Court that

the instant case was filed in good faith in order to obtain an extension of the automatic stay.

       11.     If the Court finds grounds for presuming the instant case was filed “not in good

faith,” § 362(c)(3)(C) would impose a burden on Debtors to overcome such presumption and prove

good faith by clear and convincing evidence. If, however, the Court finds no grounds for presuming

the instant case was filed “not in good faith,” Debtors must merely prove good faith by a

preponderance of the evidence. In re Havner, 336 B.R. 98, 103 (Bankr. M.D.N.C. 2006); In re

Ball, 336 B.R. 268, 273 (Bankr. M.D.N.C. 2006).

       12.     Within the context of motions to continue the automatic stay pursuant to

§ 362(c)(3), In re Chaney, 362 B.R. 690, 694 (Bankr. E.D. Va. 2007), instructs that the term “good
                                                                                                   th
faith” was defined judicially in the Fourth Circuit by Deans v. O’Donnell, 692 F.2d 968, 972 (4
                                                                              th
Cir. 1982), further refined by Neufeld v. Freeman, 794 F.2d 149, 152 (4 Cir. 1986), and left

unchanged by Congress when it created § 362(c)(3). Chaney at 694.

       13.     Pursuant to Neufeld v. Freeman, good faith determinations require courts to

consider, inter alia, “the percentage of proposed repayment, the debtor’s financial situation, the

period of time payment will be made, the debtor’s employment history and prospects, the nature

and amount of unsecured claims, the debtor’s past bankruptcy filings, the debtor’s honesty in

representing facts, and any unusual or exceptional problems facing the particular debtor.” Id. at

152, citing Deans v. O’Donnell, 692 F.2d at 972. The focus of the inquiry is “to determine whether

or not . . . there has been ‘an abuse of the provisions, purpose, or spirit’ of Chapter 13 in the

proposal or plan.” Neufeld at 152, citing Deans at 972, and quoting 9 Collier on Bankruptcy 9.20
          th
at 319 (14 ed. 1978).
                                                 5
Case 20-31835-KLP         Doc 11    Filed 04/15/20 Entered 04/15/20 13:17:00               Desc Main
                                   Document      Page 6 of 16

          14.   In order to apply the Fourth Circuit’s definition of good faith in determining

whether the automatic stay should be extended pursuant to § 362(c)(3), “the court must be satisfied

that the plan in the new case will succeed where the plan in the prior case did not. Usually this will

require a finding that some change in the financial or personal affairs of the debtor has occurred

that will allow the debtor to perform under the terms of the plan in the new case. But the inquiry

does not end there. The court needs to determine that the repetitive filing does not violate the spirit

of the Bankruptcy Code. The new case must not be a ploy to frustrate creditors. It must represent

a sincere effort on the part of the debtor to advance the goals and purposes of chapter 13.” Chaney

at 694.

                                             Argument

          15.   In the case sub judice there is a presumption that the instant case was filed “not in

good faith” as to all creditors. Therefore, Debtor must prove by clear and convincing evidence that

the instant case was filed in good faith.

          16.   In the instant case, the Debtor has acted in good faith, and Debtor requests that the

Court grant an extension of the automatic stay as to all creditors, as to Debtor and his property,

and as to the property of the estate for the duration of the instant case. In support thereof, Debtor

submits an Affidavit, which is attached hereto as Exhibit “1” and incorporated herein by this

reference.

          17.   Applying the Neufeld factors to Debtor’s circumstances and to this case leads to

the following conclusions:

          a.    Percentage of proposed repayment - The Plan proposes to pay a dividend of 13%

to non-priority unsecured creditors. Such creditors would receive a dividend of 0% if Debtor were

to file a Chapter 7 bankruptcy case. Application of this factor favors a finding of good faith.




                                                  6
Case 20-31835-KLP          Doc 11    Filed 04/15/20 Entered 04/15/20 13:17:00              Desc Main
                                    Document      Page 7 of 16

         b.      Debtor’s financial situation – Debtor has income from working as a driver at Waste

Connections where he has worked for six (6) months. Application of this factor favors a finding

of good faith.

         c.      Period of time payment will be made - The period of time in which payments will

be made is reasonable and is based upon the Debtor’s best efforts. Application of this factor favors

a finding of good faith.

         d.      Debtor’s employment history and prospects – Debtor has income as a driver at

Waste Connections where he has worked for six (6) months. Application of this factor favors a

finding of good faith.

         e.      Nature and amount of unsecured claims – Debtor’s Schedule F non-priority

unsecured debts are estimated to be approximately $24,894.00. Debtor has not incurred any

unsecured debt for luxury goods or services or any unsecured debt due to revolving credit accounts

or pay day loans within the 90 days prior to filing the instant case. Application of this factor favors

a finding of good faith.

         f.      Debtor’s past bankruptcy filings - The instant Motion is required due to the fact

that the Debtor’s previous case that was dismissed within one (1) year of the Filing Date hereof.

The Affidavit attached hereto as Exhibit “1” describes fully the reasons that the previous case was

dismissed. Debtor incorporates such explanation herein by this reference. Debtor’s hardships do

not indicate an abuse of the bankruptcy system; rather, they indicate an honest but thus far

unsuccessful attempt to financially reorganize. Application of this factor favors a finding of good

faith.

         g.      Debtor’s honesty in representing facts – Debtor has fully disclosed all assets,

liabilities, and pertinent information regarding personal and financial affairs and is prepared to




                                                  7
Case 20-31835-KLP         Doc 11     Filed 04/15/20 Entered 04/15/20 13:17:00               Desc Main
                                    Document      Page 8 of 16

cooperate fully with the Chapter 13 Trustee. Application of this factor favors a finding of good

faith.

         h.     Any unusual or exceptional problems facing the particular debtors – There are no

unusual or exceptional problems facing Debtor. Application of this factor favors a finding of good

faith.

         18.    Debtor asserts that the instant case does not “violate the spirit of the Bankruptcy

Code” and it is not “a ploy to frustrate creditors”; rather, it represents “a sincere effort on the part

of the debtor to advance the goals and purposes of chapter 13”. See Chaney at 694. In support

hereof, the Debtor asserts the following additional arguments:

         a.     The timing of the petition – Between the dismissal of the previous case and the

instant case, Debtor did not act in a manner so as to purposely delay payment of debts and did not

delay in filing the instant case so as to intentionally frustrate creditors. Debtor’s actions in this

regard indicate an intent to use the bankruptcy system to resolve debts in an appropriate manner.

Application of this factor favors a finding of good faith.

         b.     How the debt(s) arose – The debts in this case arose primarily over a period of time

extending back several years. The debts were not the result of misuse of credit or luxury spending;

rather, they arose as a result of ordinary living expenses that Debtor became unable to repay.

Application of this factor favors a finding of good faith.

         c.     The debtor’s motive in filing the petition – Debtor’s motive in filing this case is to

apply best efforts to repay creditors and receive a fresh start through bankruptcy. Application of

this factor favors a finding of good faith.

         d.     How the debtor’s actions affected creditors – The Plan provisions and treatment of

creditors are generally described in paragraph 7, supra. This factor will rarely favor a debtor,




                                                   8
Case 20-31835-KLP        Doc 11     Filed 04/15/20 Entered 04/15/20 13:17:00               Desc Main
                                   Document      Page 9 of 16

because “[f]iling for bankruptcy relief will almost always prejudice one's creditors.” Galanis, 334

B.R. at 696.

       e.      Changes in circumstance and ability to complete this case – The Affidavit attached

hereto as Exhibit “1” describes fully the Debtor’s changes in circumstances and explain both the

legitimate bases for the filing of this case as well as the Debtor’s ability to complete this case.

Debtor incorporates such explanations herein by this reference. Application of this factor favors a

finding of good faith.

       WHEREFORE, for the foregoing reasons, KEVIN THOMAS WINSTON respectfully

requests this Honorable Court to enter an Order extending the automatic stay as to all creditors, as

to Debtor and Debtor’s property, and as to the property of the estate for the duration of the instant

case, and for such other and further relief as to the Court shall be deemed appropriate.

                                              Respectfully submitted,

                                              KEVIN THOMAS WINSTON
                                              By Counsel


/s/ James E. Kane
James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor




                                                 9
Case 20-31835-KLP        Doc 11    Filed 04/15/20 Entered 04/15/20 13:17:00            Desc Main
                                  Document     Page 10 of 16




                                CERTIFICATE OF SERVICE

        I certify that on April 15, 2020, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtor




                                                10
Case 20-31835-KLP       Doc 11       Filed 04/15/20 Entered 04/15/20 13:17:00         Desc Main
                                    Document     Page 11 of 16



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

IN RE:                                        )
                                              )
KEVIN THOMAS WINSTON                          )        Case No. 20−31835−KLP
                                              )        Chapter 13
                      Debtor                  )

                       AFFIDAVIT OF KEVIN THOMAS WINSTON

         BEFORE ME, the undersigned authority, personally appeared KEVIN THOMAS

WINSTON, known to me, and upon his oath, stated as follows:

         1.   My name is KEVIN THOMAS WINSTON. I am above the age of 18 years, and

competent to make this affidavit.

         2.   I have personal knowledge of the facts set forth in this affidavit.

         3.   I reside at 5400 Brandon Bluff Way, Henrico, VA.

         4.   I have income from working for working as a driver at Waste Connections where I

have worked for six (6) months. I am the debtor in the present bankruptcy case.

         5.    During the one (1) year prior to filing the present case, I was a debtor in one (1)

pending bankruptcy case that was dismissed.

         6.    Within the year prior to filing the instant case, I was a debtor in one (1) pending

Chapter 13 bankruptcy case which was filed on May 7, 2019 and dismissed on or about March 16,

2020 (Case No. 19-32456) (the “previous case”). I have also been a debtor in a Chapter 13 case

filed on January 18, 2018 and dismissed on or about April 4, 2019 (Case No. 18-30257), and a

Chapter 7 case that was filed on October 4, 2000 wherein I received a discharge on January 10,

2001 (Case No. 00-35330).


                                                  11
Case 20-31835-KLP       Doc 11    Filed 04/15/20 Entered 04/15/20 13:17:00            Desc Main
                                 Document     Page 12 of 16

       7.     The previous case was dismissed by the Court because I was delinquent in my

payments to the Chapter 13 Trustee. In September 2019 I lost my job with Waste Management

and was out of work until October 2019 when I started working for Waste Connections. I had a

wage order in place with Waste Management and my plan payments were current through

September 2019. When I changed employment a new wage order was not set up with Waste

Connections. By the time the Trustee’s Motion to Dismiss was filed, my delinquency was

approximately $4,400.00 and I was unable to cure the same. Also, there were pending Objections

to Plan in the prior case by the Trustee and DCS as the plan did not address the DCS claim for

support. I have been consistently working for Waste Connections as a driver since October 2019,

my current plan addresses the DCS claim, and I have been instructed to immediately contact

counsel in the event of any changes of employment or other issues that may impact on my plan

payments.

       8.     I have listed all of my assets and all of my debts and have fully and accurately

disclosed all of my income and expenses in the Schedules in this case.

       9.     I will propose the following treatment of my creditors in my Chapter 13 Plan:

Payment through the Trustee to the IRS and State of Virginia for income taxes, to DCS for child

support, Fred’s Executive Auto for a care loan, Wells Fargo Bank for mortgage arrearages, and to

unsecured creditors a dividend of approximately thirteen percent (13%).

       10.    I am proposing to pay the Trustee all projected disposable income, $120.00 per

month for a period of one (1) month, and $1,718.00 for a period of fifty-nine (59) months.

       11.    After the dismissal of my previous case, I acted as fast as I reasonably could to

retain a bankruptcy attorney to file this case for me because I want to use the bankruptcy system

to resolve my debts.


                                               12
Case 20-31835-KLP        Doc 11    Filed 04/15/20 Entered 04/15/20 13:17:00            Desc Main
                                  Document     Page 13 of 16

       12.     My debts arose as a result of ordinary living expenses. The debt I have has

accumulated over several years and is not the result of any purchases of luxury goods or services.

       13.      I have also not incurred any unsecured debt due to revolving credit accounts or pay

day loans within the 90 days prior to filing the instant case.

       14.     I desire to use the bankruptcy system to obtain a fresh start and have not been

attempting to evade my responsibilities or delay my creditors’ attempts to collect.

       15.     My income is consistent and likely to remain so during this case. My household

expenses are not likely to change substantially. I believe I will be able to make my payments to

the Trustee and meet my other obligations as they come due throughout this case.




                                                 13
Case 20-31835-KLP      Doc 11    Filed 04/15/20 Entered 04/15/20 13:17:00       Desc Main
                                Document     Page 14 of 16

       WITNESS the following signature and seal on March 23, 2020.



                                         /s/ Kevin Thomas Winston(seal)
                                             Kevin Thomas Winston


                            CERTIFICATE OF ACKNOWLEDGMENT

State of Virginia
City of Richmond; to wit:

The foregoing instrument was acknowledged before me on March 23, 2020, by Kevin Thomas
Winston.


                                                       /s/ Suzanne Elizabeth Falkowski
                                                                   Notary Public


My Commission Expires:             August 31, 2024
Notary Registration Number:          7868756




                                            14
          Case 20-31835-KLP
PARTIES DESIGNATED AS "EXCLUDE" WEREDoc
                                     NOT 11
                                         SERVEDFiled 04/15/20
                                                VIA USPS         Entered
                                                         FIRST CLASS MAIL 04/15/20 13:17:00     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  15 of 16 NOTICE THROUGH THE CM/ECF SYSTEM
CASE INFO                               ADVANCE AMERICA                          AMERICA WEB LOAN
1LABEL MATRIX FOR LOCAL NOTICING        1365 S MAIN ST                           2128 NORTH 14TH STREET
04223                                   BLACKSTONE VA 23824-2625                 SUITE 1 130
CASE 20-31835-KLP                                                                PONCA CITY OK 74601-1831
EASTERN DISTRICT OF VIRGINIA
RICHMOND
TUE APR 7 13-44-50 EDT 2020



ATLANTIC FURNITURE                      CARL M BATES                             BON SECOURS
3002 MECHANICSVILLE TPKE                341 DIAL 8668130912 CODE 8576180         PO BOX 409601
RICHMOND VA 23223-1829                  P O BOX 1819                             ATLANTA GA 30384-9601
                                        RICHMOND VA 23218-1819




CHAPLIN GONET                           CITY OF RICHMOND                         CITY OF RICHMOND
5211 WEST BROAD STREET                  DEPT OF PUBLIC UTILITIES                 PO BOX 23180
SUITE 100                               900 E BROAD ST                           RICHMOND VA 23223-0580
RICHMOND VA 23230-3000                  RICHMOND VA 23219-1907




COMCAST                                 CREDIT ACCEPTANCE                        DOMINION ENERGY
5401 STAPLES MILL ROAD                  25505 W TWELVE MILE RD                   P O BOX 26543
HENRICO VA 23228-5443                   STE 3000                                 COLONIAL HEIGHTS VA 23834-0000
                                        SOUTHFIELD MI 48034-8331




EXPRESS CHECK ADVANCE                   JOHN P FITZGERALD III                    FREDS EXECUTIVE AUTO
1413 TAPPAHANNOCK BLVD                  OFFICE OF THE US TRUSTEE REGION 4 R      14538 JEFFERSON DAVIS HWY
TAPPAHANNOCK VA 22560-0000              701 E BROAD STREET STE 4304              WOODBRIDGE VA 22191-2815
                                        RICHMOND VA 23219-1849




GASTROINTESTIAL SPECIALISTS             GEICO                                    HENRICO COUNTY VIRGINIA
2369 STAPLE MILL ROAD                   ATTN REGION 7 RETURN POLICY              ANDREW NEWBY ASSISTANT ATTY
SUITE 200                               PO BOX 9520                              PO BOX 90775
RICHMOND VA 23230-2918                  FREDERICKSBURG VA 22403-9519             HENRICO VA 23273-0775




HENRICO DOCTORS HOSPITAL                INTERNAL REVENUE SERVICE                 INTERNAL REVENUE SERVICE
PO BOX 740760                           CENTRALIZED INSOLVENCY OPERATIONS        CENTRALIZED INSOLVENCY OPERATI
CINCINNATI OH 45274-0760                PO BOX 7346                              P O BOX 7346
                                        PHILADELPHIA PA 19101-7346               PHILADELPHIA PA 19101-7346




EXCLUDE                                 KIMBERLY ALICE CHANDLER                  OAKLEYS CHASE HOMEOWNERS ASSOC
JAMES E KANE                            CHANDLER LAW FIRM                        CO KANE JEFFRIES CAROLLO PC
KANE PAPA PC                            PO BOX 17586                             1700 BAYBERRY CT STE 103
1313 EAST CARY STREET                   RICHMOND VA 23226-7586                   HENRICO VA 23226-3791
PO BOX 508
RICHMOND VA 23218-0508




T MOBILE                                DIVISION OF CHILD SUPPORT ENFORCEMENT    TRUGREEN
C O AMERICAN INFOSOURCE LP              BANKRUPTCY UNIT                          860 RIDGE LAKE BLVD
4515 N SANTA FE AVE                     2001 MAYWILL STREET STE 200              MEMPHIS TN 38120-9408
OKLAHOMA CITY OK 73118-7901             RICHMOND VA 23230-3236
          Case 20-31835-KLP
PARTIES DESIGNATED AS "EXCLUDE" WEREDoc
                                     NOT 11
                                         SERVEDFiled 04/15/20
                                                VIA USPS         Entered
                                                         FIRST CLASS MAIL 04/15/20 13:17:00     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  16 of 16 NOTICE THROUGH THE CM/ECF SYSTEM
US ATTORNEY                             US DEPARTMENT OF HOUSING URBAN           UST SMG RICHMOND
919 E MAIN STREET SUITE 1900            DEVELOPME                                OFFICE OF THE U S TRUSTEE
RICHMOND VA 23219-4622                  ATTN OFFICE OF REGIONAL COUNSEL          701 EAST BROAD ST SUITE 4304
                                        THE WANNAMAKER BUILDING                  RICHMOND VA 23219-1849
                                        100 PENN SQUARE EAST--11TH FLOOR
                                        PHILADELPHIA PA 19107-3325




VERIZON BK                              VIRGINIA CREDIT UNION                    VIRGINIA DEPARTMENT OF TAXATIO
3601 CONVERSE DR                        PO BOX 90010                             PO BOX 2369
WILMINGTON NC 28403-6182                RICHMOND VA 23225-9010                   RICHMOND VA 23218-2369




                                                                                 DEBTOR
VIRGINIA GREEN                          WELLS FARGO HOME MORTGAGE
7421 RANCO ROAD                         MAC X780103K                             KEVIN THOMAS WINSTON
HENRICO VA 23228-3701                   3476 STATEVIEW BLVD                      5400 BRANDON BLUFF WAY
                                        FORT MILL SC 29715-7203                  HENRICO VA 23223-5801
